  Case 3:17-cv-02942-X Document 82 Filed 01/22/19                     Page 1 of 4 PageID 3900



                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISON

 SARAH LINDSLEY, on behalf of herself                §
 and all others similarly situated,                  §
                                                     §
                                                     §
             Plaintiff,                              §    CIVIL ACTION NO. 3:17-cv-02942-C
 v.                                                  §
                                                     §
 TRT HOLDINGS, INC. and OMNI                         §          JURY TRIAL DEMANDED
                                                     §
 HOTELS MANAGEMENT                                   §
 CORPORATION,                                        §

             Defendants.

PLAINTIFF’S RESPONSE TO DEFENDANT TRT HOLDINGS, INC.’S MOTION FOR
                       SUMMARY JUDGMENT

            Plaintiff Sarah Lindsley (“Plaintiff”) or (“Lindsley”) files this Response to Defendant TRT

Holdings, Inc.’s (“Defendant” or “TRT”) Motion for Summary Judgment (“the Motion,” Dkt. 66-

2) contemporaneously with its Brief in Support of Response and Appendix in Support of Response,

respectfully asking the Court to deny Defendant’s Motion, and in support states as follows:

      I.       SUMMARY

            Defendant’s Motion demands dismissal of Plaintiff’s claims. Defendant’s Motion must be

dismissed because a material fact issue exists as to whether TRT was an employer of Plaintiff,

precluding granting of the Motion. Alternatively, the Motion is premature because TRT has yet

to respond to any of Plaintiff’s discovery requests.

      II.      SUMMARY JUDGMENT EVIDENCE

      1) Declaration of Holt M. Lackey

      2) Plaintiff’s First Request for Production to Defendants dated April 13, 2018



                                                                      PLAINTIFFS’ RESPONSE TO
                                                                    DEFENDANT OMNI’S MOTION
                                                                      FOR SUMMARY JUDGMENT
                                                     1
  Case 3:17-cv-02942-X Document 82 Filed 01/22/19                    Page 2 of 4 PageID 3901



   3) Defendants TRT Holdings, Inc. and Omni Hotels Management Corporation’s Objections

          and Responses to Plaintiff’s First Request for Production to Defendants dated May 14,

          2018

   4) Plaintiff’s Requests for Admission dated May 11, 2018

   5) Defendants TRT Holdings, Inc. and Omni Hotels Management Corporation’s Objections

          and Responses to Plaintiff’s Requests for Admission dated June 11, 2018

   6) Defendants TRT Holdings, Inc. and Omni Hotels Management Corporation’s First

          Amended Objections and Responses to Plaintiff’s Requests for Admission dated July 27,

          2018

   7) Plaintiff’s Notice of 30(b)(6) Deposition dated August 15, 2018

   8) Defendants TRT Holdings, Inc. and Omni Hotels Management Corporation’s First

          Amended Objections and Responses to Plaintiff’s First Set of Interrogatories to Defendants

          dated July 27, 2018

   9) LinkedIn Page of Joy Rothschild

   10) LinkedIn Page of Jeremy Williams

   11) LinkedIn Page of Leanne Thoreson

   12) Deposition of Joy Rothschild dated September 18, 2018

   III.      BRIEF AND APPENDIX IN SUPPORT OF MOTION

          The factual and legal grounds on which Plaintiff relies are set forth in its Brief in Support

of Response and Appendix in Support of Response, both of which are filed concurrently in

accordance with L.R. 7.1.




                                                                     PLAINTIFFS’ RESPONSE TO
                                                                   DEFENDANT OMNI’S MOTION
                                                                     FOR SUMMARY JUDGMENT
                                                   2
  Case 3:17-cv-02942-X Document 82 Filed 01/22/19                   Page 3 of 4 PageID 3902



   IV.      CONCLUSION AND PRAYER

         Based on the foregoing, Plaintiff respectfully requests that the Court deny Defendant’s

Motion and grant her any and all further relief to which she is justly entitled.

Dated: January 22, 2019                               Respectfully submitted,

                                                      /s/ Jay D. Ellwanger
                                                      Jay D. Ellwanger
                                                      Texas State Bar No. 24036522
                                                      jellwanger@equalrights.law
                                                      Ellwanger Law LLLP
                                                      400 South Zang Boulevard
                                                      Suite 1015
                                                      Dallas, Texas 75208
                                                      Telephone: (737) 808-2260
                                                      Facsimile: (737) 808-2262


                                                      James A. Vagnini (admitted pro hac vice)
                                                      N.Y. State Bar No. 2958130
                                                      jvagnini@vkvlawyers.com
                                                      Monica Hincken (admitted pro hac vice)
                                                      N.Y. State Bar No. 5351804
                                                      mhincken@vkvlawyers.com
                                                      Valli Kane &Vagnini, LLP
                                                      600 Old Country Road, Suite 519
                                                      Garden City, New York 11530
                                                      Telephone: (516) 203-7180
                                                      Facsimile: (516) 706-0248

                                                      COUNSEL FOR PLAINTIFF




                                                                    PLAINTIFFS’ RESPONSE TO
                                                                  DEFENDANT OMNI’S MOTION
                                                                    FOR SUMMARY JUDGMENT
                                                  3
  Case 3:17-cv-02942-X Document 82 Filed 01/22/19                 Page 4 of 4 PageID 3903



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2019 a true and correct copy of Plaintiff’s Response to

Defendants’ Motion to Compel Discovery Responses was served via electronic mail on all counsel

of record.

                                                            /s/ Jay D. Ellwanger___
                                                            Jay D. Ellwanger




                                                                  PLAINTIFFS’ RESPONSE TO
                                                                DEFENDANT OMNI’S MOTION
                                                                  FOR SUMMARY JUDGMENT
                                                4
